Citation Nr: 0530844	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  02-12 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to service connection for hepatitis B.  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to an initial rating in excess of 50 percent, 
effective prior to August 31, 2004, for post-traumatic stress 
disorder (PTSD).  

4.  Entitlement to a disability rating in excess of 70 
percent, effective August 31, 2004, for PTSD.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1964 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The veteran testified before the undersigned Judge during a 
December 2002 Travel Board hearing at the RO.  In January 
2004, the Board remanded this matter for further development.  
In a September 2004 rating decision, the RO granted an 
increased evaluation for the veteran's PTSD to 70 percent, 
effective August 31, 2004, but denied an increased evaluation 
prior to August 31, 2004.  The veteran's new ratings are 
reflected in the issues before the Board.  

The issue of service connection for hepatitis C is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  Competent medical evidence demonstrates no current 
diagnosable disability for hepatitis B.  

2.  The veteran does not have hepatitis B as the result of 
disease or injury during his active service.  

3.  Prior to August 31, 2004, the veteran's PTSD symptoms 
were manifested by intrusive memories, depressed mood, 
abnormal affect, and irritability; however, there was no 
evidence showing symptomatology such as suicidal ideation, 
obsessional rituals, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

4.  Prior to August 31, 2004, the veteran's PTSD symptoms are 
not shown to result in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

5.  As of August 31, 2004, the veteran's PTSD resulted in 
total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Hepatitis B was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  Prior to August 31, 2004, the criteria for an evaluation 
in excess of 50 percent disabling for PTSD were not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; Diagnostic Code 
9411 (2005).

3.  From August 31, 2004, the criteria for a 100 percent 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132; 38 
C.F.R. § 4.130; Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

Following the January 2004 Board remand, VA fully notified 
the veteran of what is required to substantiate his claims in 
a February 2004 letter.  Together, the VCAA letter and 
September  2004 supplement statement of the case (SSOC) 
provided the veteran with a summary of the evidence, the 
applicable laws and regulations and a discussion of the facts 
of the case.  VA specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  

Additionally, the veteran was requested to submit any 
evidence in his possession.  No other evidence was identified 
or submitted by the veteran.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes the numerous 
service medical records, VA treatment records, private 
treatment records, and VA examination reports dated in July 
2002 and August 2004, lay statement from the veteran's wife, 
as well as testimony and written statements from the veteran.  
As a VA examination and other medical evidence is of record, 
the Board finds no further VA examination necessary in this 
case.  It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Factual Background

The veteran is claiming service connection for hepatitis B.  
Service medical records are negative for treatment or 
diagnosis of hepatitis B.  There was no evidence of hepatitis 
B until a VA medical record dated in October 2000 noted that 
the veteran had antibodies to hepatitis B (HBV).  

A VA examination report, dated in July 2002, indicated that 
the veteran's recent laboratory studies showed no ongoing 
hepatitis B infection or chronic hepatitis B infection.  The 
examiner specifically indicated that, while laboratory 
studies done in October 2000 showed that the veteran had 
hepatitis B in the past, he does not have chronic hepatitis B 
or ongoing hepatitis B, or any residuals of hepatitis B.  
Other medical records, including records from the American 
Red Cross dated January 1991 and November 2000, were negative 
for a diagnosis of hepatitis B. 

In summary, VA testing in October 2000 revealed hepatitis B 
antibodies, however, the most recent evidence, particularly 
the July 2002 VA examination report, indicates that the 
veteran does not have a current disability involving 
hepatitis B.  

The Board acknowledges the veteran's statements and claim 
that he has hepatitis B.  The veteran is competent as a lay 
person to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the veteran is not competent to offer a medical opinion as to 
diagnosis or etiology of the claimed disabilities as there is 
no evidence of record that the veteran has specialized 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the veteran's assertions are not 
competent medical evidence of a current diagnosis involving 
hepatitis B.  

In this case, the medical reports provide competent evidence 
that the veteran does not have hepatitis B.  These medical 
reports provide a preponderance of the competent evidence and 
establish that the veteran does not have the claimed 
disability.  Without competent medical evidence demonstrating 
a current diagnosed chronic disability, the claim must be 
denied.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. 223.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection for hepatitis B, the benefit of the 
doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


III. Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The RO granted service connection for PTSD in an August 2001 
rating decision, assigning a 50 percent evaluation.  In a 
September 2004 rating decision, the RO increased the 
evaluation from 50 to 70 percent, effective August 31, 2004.  
The current appeal is for a higher initial evaluation for 
PTSD from 50 percent, and an increased evaluation for PTSD, 
currently rated at 70 percent, from August 31, 2004.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also made 
clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2005).

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2005).  
A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, including § 4.130 and Code 
9411.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered. In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination. Further, when evaluating the level of disability 
from a mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment. 38 C.F.R. § 4.126 (2005).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 
(4th ed. American Psychiatric Association 1994) (DSM-IV); 38 
C.F.R. §§ 4.125(a), 4.130 (2005).  GAF scores ranging from 
51-60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  

PTSD Evaluation Prior to August 31, 2004

As noted above, the RO assigned an initial evaluation of 50 
percent for the veteran's PTSD prior to August 31, 2004.  
Review of the record indicates that the veteran underwent a 
VA psychiatry evaluation in November 2000 and a VA 
examination in July 2001.  Both reports showed that the 
veteran complained of chronic sleeping problems and 
irritability.  The July 2001 VA examination report noted that 
the veteran reported daily screaming matches with his wife, 
along with ongoing communication problems with her.  Clinical 
evaluations for both examinations noted depressed mood and 
anxious or labile affect, but no symptoms warranting a 70 
percent evaluation.  The veteran was alert and oriented.  His 
speech was of regular rate and rhythm, thought processes were 
linear and goal-directed, thought content did not demonstrate 
any thought disorder, memory and cognition were fair or 
within the average range, and insight and judgment appeared 
intact.  In addition, the July 2001 VA examiner indicated 
that although the veteran complained of occasional flashbacks 
of his combat experiences, there was no evidence of 
hallucinations, delusions, or significant cognitive 
impairment.  

The July 2002 VA examination report indicated that the 
veteran had recently witnessed a motor vehicle accident 
resulting in the burning death of two children.  He denied 
any suicidal ideation now or in the past.  The veteran 
continued to complain about flashbacks, mood, and 
irritability.  Examination revealed that the veteran was 
clean and well-maintained in appearance.  His eye contact was 
good and he was cooperative during the interview.  Speech was 
normal in rate, rhythm, and volume. His thought processing 
was logical and sequential, and directed appropriately to the 
questions asked.  There was no evidence of thought 
distortion, hallucinations, delusions, or cognitive 
impairment.  

The evidence summarized above indicates that the veteran's 
PTSD symptoms include intrusive memories, depressed mood, 
abnormal affect, and irritability.  However, these symptoms 
are contemplated by the existing 50 percent rating.  When 
reviewing the veteran's symptoms based on the 70 percent 
rating criteria for PTSD prior to August 31, 2004, the Board 
notes that there is no clinical evidence showing suicidal 
ideation, obsessional rituals, speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression of such severity that it affects the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

Pertinent VA treatment records prior to August 31, 2004, 
including medication management, continued to show findings 
of irritability and depression, although a January 2004 
clinical record noted that there was evidence of clear 
improvement in concentration and focus and decreased 
irritability following an increase in Adderall in the 
morning.  Nevertheless, these records fail to show objective 
findings of suicidal ideation, obsessional rituals, speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

The veteran testified before the undersigned Acting Veterans 
Law Judge, in December 2002, that he sometimes exhibits 
disorientation as to time and place, and impaired impulse 
control, such as striking his wife and children.  While the 
veteran is competent to describe his symptoms, as he 
experiences them, the reports of the trained medical 
professionals are more probative in determining if the 
criteria for a higher evaluation have been met.  In this 
case, the clinical findings from the November 2000 VA 
evaluation, and July 2001 and July 2002 VA examination 
reports, demonstrate that the veteran does not experience 
disorientation or impaired impulse control with such 
frequency as to make it a regular part of his disability 
manifestations or to approximate the criteria for a higher 
rating.  

As for work and social functioning, the veteran further 
testified that he only worked part-time at a hardware store 
due to his difficulty in dealing with the public and had only 
two close friends.  Indeed, it is evident that the veteran's 
PTSD demonstrates difficulty in establishing and maintaining 
effective work and social relationships, as contemplated in 
the rating criteria for 50 percent.  However, the fact that 
the veteran is able to establish and maintain part-time work 
and two friends is evidence against a finding under the 70 
percent criteria that the veteran is unable to establish and 
maintain effective relationships.  Moreover, the veteran's 
testimony and clinical records, including the July 2002 VA 
examination report, indicates that the veteran has been 
married over 25 years to the same woman and that he does 
maintain a relationship with his son.  The July 2002 VA 
examination report further noted that the veteran was 
concerned about his son's reaction and recovery from 
witnessing the motor vehicle accident resulting in two 
deaths.  The veteran expressed his intent and desire to 
assist his son in coping with this event.  Again, this 
demonstrates an ability to maintain relationships.  

As for his GAF scores prior to August 31, 2004, his GAF score 
has ranged between 51 to 55.  GAF scores of 50 and above are 
generally associated with a 50 percent or lower rating as 
they show that the veteran has a range of symptoms from mild 
to serious symptoms.  The veteran's GAF scores did not fall 
below 50 and therefore, did not demonstrate major impairment 
in several areas such as work or school, family relations, 
judgment, thinking, or mood.  

The medical reports provide the most probative evidence as to 
the extent of the veteran's disability.  Here, they provide a 
preponderance of evidence which establishes that the 
veteran's PTSD did not exceed the criteria for a 50 percent 
rating prior to August 31, 2004. 

Other Criteria and Extraschedular Rating  In evaluating the 
disability prior to August 31, 2004, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2005) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2005).  
The Board, as did the RO (see statement of the case dated in 
August 2002), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2005).  
In this regard, the Board finds that there has been no 
showing by the veteran that this service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

PTSD, From August 31, 2004 

VA examination report, dated August 31, 2004, demonstrates 
that the veteran reported losing his most recent job due to 
being aggressive toward the owner's wife.  The veteran also 
reported chronic intrusive, distressing recollections of 
Vietnam, with flashbacks of combat incidents.  He denied 
having recent difficulties with suicidal, homicidal, or 
psychotic ideation.  Examination revealed that the veteran 
was cooperative, casually-dressed, and adequately groomed.  
He was oriented to person, place, time, and purpose of the 
evaluation.  There was no evidence of hallucination, 
delusions, or significant cognitive impairment.  He denied 
homicidal, suicidal, or psychotic ideation.  He was capable 
of maintaining adequate personal hygiene.  Recent and remote 
memory appeared to be in the average range.  There was no 
impairment of thought process or communication.  He was 
capable of completing the basic activities of daily living.  

Through out the evaluation, the veteran displayed psychomotor 
agitation, with his legs shaking almost violently during the 
session.  He complained of suffering from a chronically 
anxious mood and he displayed an affect that ranged from 
labile to restricted.  

The examiner also assigned the veteran a GAF score of 41, for 
serious impairment in social and occupational functioning.  A 
GAF of 41 to 50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV, at 32; Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

In his discussion, the examiner opined that the veteran 
appeared to be suffering from a chronic severe PTSD.  He 
suffered severe social, industrial, and emotional impairment 
and warranted consideration for unemployability due to his 
PTSD symptoms.  It was noted that he persistently 
reexperienced events in Vietnam.  The veteran had severe 
social impairment given that he had only one friend and could 
not get along with co-workers.  He had severe industrial 
impairment given his inability to maintain stable employment 
since his release from active service.  His level of 
emotional impairment was severe.  The doctor concluded that 
the veteran was unemployable due to his chronic and severe 
symptoms of PTSD.  He was marginally competent to manage his 
benefits.  

The primary criteria for a 100 percent rating are that the 
service-connected psychiatric disability results in total 
occupational and social impairment.  In this case, the doctor 
who performed the August 2004 examination repeatedly and 
strongly expressed the opinion, in both words and GAF score, 
that the service-connected disability did in fact result in 
total occupational and social impairment.  This medical 
opinion is consistent with the record and with prior and 
subsequent clinical records.  These medical records provide 
the most probative assessment of the extent of the service-
connected disability and show that the criteria for a 100 
percent evaluation have been met.  

The Board notes that the criteria for a 100 percent rating 
for PTSD are total occupational and social impairment.  The 
rating criteria goes on to give examples of symptomatology 
which would result in 100 percent disability, but the use of 
the words "such as" makes it clear that this list is not 
exclusive.  Thus, although the veteran does not have any of 
the listed examples, the fact that the service-connected PTSD 
causes total occupational and social impairment warrants a 
100 percent rating.  


ORDER

Entitlement to service connection for hepatitis B is denied. 

Entitlement to a higher initial evaluation in excess of 50 
percent for PTSD, prior to August 31, 2004, is denied.

Entitlement to 100 percent rating for PTSD, from August 31, 
2004, is granted, subject to the laws and regulations 
governing the payment of monetary awards.  


REMAND

As for the service connection claim for hepatitis C, review 
of the record shows that the veteran was given a VA 
examination in July 2002.  The examiner opined that, based 
upon the veteran's history of past drug and alcohol abuse, it 
was most probable that the cause of contracting the hepatitis 
C was the remote history of intravenous drug abuse, although 
intranasal cocaine use would have been a possibility as well.  

Upon review, the veteran raised an argument in his notice of 
disagreement that his drug abuse was essentially secondary to 
his PTSD.  While the July 2002 VA examination report dealt 
with direct service connection, there is no medical 
etiological opinion of record as to whether the veteran's 
drug abuse, which may have led to his hepatitis C, was 
secondary to his PTSD.  38 C.F.R. § 3.310 (2005).   

Based upon the above, the Board believes an etiological 
opinion conducted by a VA examiner is necessary in this case.  
See Myers v. Brown, 5 Vet. App. 3, 4-5 (1993) (When a prior 
medical record indicates the existence of a chronic problem, 
VA's duty to assist requires a medical examination or opinion 
as to the relationship between the in- service and present 
conditions.).  The Board cannot use its own unsubstantiated 
medical opinion in making its determinations.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, in order to 
make a determination on the merits of the claim, the Board 
requires competent medical evidence, including an etiological 
opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).    

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should schedule the veteran for 
a VA medical examination to ascertain the 
etiology of his history of drug and 
alcohol abuse.  It is imperative that the 
claims file, including a copy of this 
decision, be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
determine whether the veteran's history 
of drug and alcohol abuse is at least as 
likely as not due to his PTSD symptoms.  
Detailed reasons and bases for all 
diagnoses and opinions should be provided 
including a discussion of evidence relied 
on for the opinion.  

2. After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
review the claims file and readjudicate 
the veteran's service connection claim 
for hepatitis C.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112



	                        
____________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


